DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 03/02/2020, 08/02/2021 and 11/03/2021 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (hereinafter Nakano), U.S. Patent Application Publication 2017/0345552.
Regarding Claim 1, Nakano teaches, a multilayer coil component (Fig. 4) comprising: 
a multilayer body (2) that is formed by stacking a plurality of insulating layers (36) on top of one another and that has a coil (4) built into the inside thereof, the coil being formed by electrically connecting a plurality of coil conductors (45), which are stacked together with insulating layers, to one another, the insulating layers located between the coil conductors being composed of a material containing at least one of a magnetic material (“ferrite” [0024]) and a non-magnetic material (“glass” [0024]), and the multilayer body has 
a first end surface (21) and a second end surface (22), which face each other in a length direction, and a content percentage of the non-magnetic material contained in the insulating layers changes in a direction from the first end surface toward the second end surface of the multilayer body (“first portion 31 and the third portion 33 contain glass and ferrite and have ferrite contents of about 40 percent by volume…second portion 32 contains glass and ferrite…smaller than the ferrite contents in the first portion 31 and the third portion 33” [0024], “ferrite contents in the fourth portion 34 and the fifth portion 35 are preferably less than about 30 percent by volume” [0034]) 
a first main surface (mounting surface 23) and a second main surface (top surface), which face each other in a height direction perpendicular to the length direction, the first main surface being a mounting surface, and a stacking direction (length direction) of the multilayer body and an axial direction of the coil being parallel to the mounting surface, and 
a first side surface (front surface) and a second side surface (back surface), which face each other in a width direction perpendicular to the length direction and the height direction; and 
a first outer electrode (51) and a second outer electrode (52) that are electrically connected to the coil (4), the first outer electrode being arranged so as to cover part of the first end surface (21) and so as to extend from the first end surface and cover part of the first main surface (23), and the second outer electrode (52) being arranged so as to cover part of the second end surface (22) and so as to extend from the second end surface and cover part of the first main surface (23).  (Nakano: Figs. 1-7, para. [0022], [0024], [0034], [0050]).

Regarding Claim 5, Nakano further teaches, wherein the non-magnetic material includes a material obtained by adding a filler to a glass material containing Si, K, and B (“[t]he borosilicate glass may contain alkali metal elements, e.g., Li, Na, and K” [0042] (Si in the form Sio2), and the filler contains at least one selected from a group consisting of quartz and alumina (“the ceramic filler…include alumina, forsterite, quartz…” [0044]).  (Nakano: Fig. 4, para. [0042], [0044]).
Regarding Claim 7, Nakano further teaches, wherein the magnetic material is a Ni-Zn-Cu ferrite material (“Ni—Zn—Cu-based ferrite” [0039]).  (Nakano: Fig. 4, para. [0039]).
Regarding Claim 9, Nakano further teaches, further comprising: 
a first connection conductor (43) and a second connection conductor (44) inside the multilayer body; 
wherein 
the first connection conductor (43) is connected in a straight line between a part of the first outer electrode (51) that covers the first end surface (21) and the coil conductor (42) that faces the first outer electrode, and 
the second connection conductor (44) is connected in a straight line between a part of the second outer electrode (52) that covers the second end surface (22) and the coil conductor (42) that faces the second outer electrode.  (Nakano: Fig. 4, para. [0026], [0031], [0051]).
Regarding Claim 15, Nakano further teaches, wherein the magnetic material is a Ni-Zn-Cu ferrite material (“Ni—Zn—Cu-based ferrite” [0039]).  (Nakano: Fig. 4, para. [0039]).
Regarding Claim 20, Nakano further teaches, further comprising: 
a first connection conductor (43) and a second connection conductor (44) inside the multilayer body; 
wherein 
the first connection conductor (43) is connected in a straight line between a part of the first outer electrode (51) that covers the first end surface (21) and the coil conductor (42) that faces the first outer electrode, and 
the second connection conductor (44) is connected in a straight line between a part of the second outer electrode (52) that covers the second end surface (22) and the coil conductor (42) that faces the second outer electrode.  (Nakano: Fig. 4, para. [0026], [0031], [0051]).

Claims 2-4, 8, 11-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, as applied to claim 1, and further in view of Choto et al. (hereinafter Choto), U.S. Patent Application Publication 2014/0333405.
Regarding Claim 2, Nakano is silent on the non-magnetic material including an oxide material containing Si and Zn.  (Nakano: Figs. 1-7, para. [0022], [0024], [0034], [0050]).
Nakano does not explicitly teach, wherein the non-magnetic material includes an oxide material containing Si and Zn.
However, Choto teaches (Fig. 1), wherein the non-magnetic material includes an oxide material containing Si and Zn (“[t]he non-magnetic materials include at least oxides of Zn, Cu and Si in a main component” [0052]).  (Choto: Fig. 1, para. [0052]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-magnetic material of Nakano to include the Si and Zn of Choto, the motivation being to provide the required insulation characteristics.  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 3, the combination of Nakano in view of Choto teaches (Choto: Fig. 1), wherein content of Zn relative to Si (Zn/Si) lies in a range of around 1.8 to 2.2 in terms of a molar ratio (Choto: “a(bZnO.cMgO.dCuO).SiO.sub.2", is exemplified. In this formula, a is preferably 1.5 to 2.4, more preferably 1.8 to 2.2” [0052], satisfies claim 3), the motivation being to provide the required insulation characteristics.  (Choto: Fig. 1, para. [0052]).
Regarding Claim 4, the combination of Nakano in view of Choto teaches (Choto: Fig. 1), wherein the non-magnetic material further includes Cu (Choto: “[t]he non-magnetic materials include at least oxides of Zn, Cu and Si in a main component” [0052[), the motivation being to provide the required insulation characteristics.  (Choto: Fig. 1, para. [0052]).
Regarding Claim 8, the combination of Nakano in view of Choto teaches (Choto: Fig. 1), wherein the ferrite material contains Fe in the form of Fe2O3 at around 40 to 49.5 mol%, Zn in the form of ZnO at around 2 to 35 mol%, Cu in the form of CuO at around 6 to 13 mol%, and Ni in the form of NiO at around 10 to 45 mol% (Choto: claim 8 is disclosed by the teaching “the ferrite composition including 40 to 50 mol %, preferably 45 to 50 mol % of Fe.sub.2O.sub.3, 4 to 50 mol %, preferably 10 to 40 mol % of NiO, 4 to 20 mol %, preferably 6 to 13 mol % of CuO, and 0 to 40 mol %, preferably 1 to 30 mol % of ZnO in terms of mol % in the ferrite sintered body” [0048]), the motivation being “there is an advantage that permeability (20 to 1.4) and dielectric constant (11 to 7) can be adjusted.” [0027]).  (Choto: Fig. 1, para. [0027], [0048]).
Regarding Claim 11, the combination of Nakano in view of Choto teaches (Choto: Fig. 1), wherein the non-magnetic material further includes Cu (Choto: “[t]he non-magnetic materials include at least oxides of Zn, Cu and Si in a main component” [0052[), the motivation being to provide the required insulation characteristics.  (Choto: Fig. 1, para. [0052]).
Regarding Claim 12, the combination of Nakano in view of Choto further teaches, wherein the magnetic material is a Ni-Zn-Cu ferrite material (Nakano: “Ni—Zn—Cu-based ferrite” [0039]).  (Nakano: Fig. 4, para. [0039]).
Regarding Claim 13, the combination of Nakano in view of Choto further teaches, wherein the magnetic material is a Ni-Zn-Cu ferrite material (Nakano: “Ni—Zn—Cu-based ferrite” [0039]).  (Nakano: Fig. 4, para. [0039]).
Regarding Claim 14, the combination of Nakano in view of Choto further teaches, wherein the magnetic material is a Ni-Zn-Cu ferrite material (Nakano: “Ni—Zn—Cu-based ferrite” [0039]).  (Nakano: Fig. 4, para. [0039]).
Regarding Claim 17, the combination of Nakano in view of Choto further teaches, further comprising: 
a first connection conductor (Nakano: 43) and a second connection conductor (Nakano: 44) inside the multilayer body; 
wherein 
the first connection conductor (Nakano: 43) is connected in a straight line between a part of the first outer electrode (Nakano: 51) that covers the first end surface (Nakano: 21) and the coil conductor (Nakano: 42) that faces the first outer electrode, and 
the second connection conductor (Nakano: 44) is connected in a straight line between a part of the second outer electrode (Nakano: 52) that covers the second end surface (Nakano: 22) and the coil conductor (Nakano: 42) that faces the second outer electrode.  (Nakano: Fig. 4, para. [0026], [0031], [0051]).
Regarding Claim 18, the combination of Nakano in view of Choto further teaches, further comprising: 
a first connection conductor (Nakano: 43) and a second connection conductor (Nakano: 44) inside the multilayer body; 
wherein 
the first connection conductor (Nakano: 43) is connected in a straight line between a part of the first outer electrode (Nakano: 51) that covers the first end surface (Nakano: 21) and the coil conductor (Nakano: 42) that faces the first outer electrode, and 
the second connection conductor (Nakano: 44) is connected in a straight line between a part of the second outer electrode (Nakano: 52) that covers the second end surface (Nakano: 22) and the coil conductor (Nakano: 42) that faces the second outer electrode.  (Nakano: Fig. 4, para. [0026], [0031], [0051]).
Regarding Claim 19, the combination of Nakano in view of Choto further teaches, further comprising: 
a first connection conductor (Nakano: 43) and a second connection conductor (Nakano: 44) inside the multilayer body; 
wherein 
the first connection conductor (Nakano: 43) is connected in a straight line between a part of the first outer electrode (Nakano: 51) that covers the first end surface (Nakano: 21) and the coil conductor (Nakano: 42) that faces the first outer electrode, and 
the second connection conductor (Nakano: 44) is connected in a straight line between a part of the second outer electrode (Nakano: 52) that covers the second end surface (Nakano: 22) and the coil conductor (Nakano: 42) that faces the second outer electrode.  (Nakano: Fig. 4, para. [0026], [0031], [0051]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, as applied to claim 5, and further in view of Soda, U.S. Patent Application Publication 2017/0345543.
Regarding Claim 6, Nakano is silent on the glass material including Si in the form of SiO2 at around 70 to 85 wt%, B in the form of B2O3 at around 10 to 25 wt%, K in the form of K2O at around 0.5 to 5 wt%, and Al in the form of A12O3 at around 0 to 5 wt%.  (Nakano: Figs. 1-7, para. [0022], [0024], [0034], [0050]).
Nakano does not explicitly teach, wherein the glass material contains Si in the form of SiO2 at around 70 to 85 wt%, B in the form of B2O3 at around 10 to 25 wt%, K in the form of K2O at around 0.5 to 5 wt%, and Al in the form of Al2O3 at around 0 to 5 wt%.
However, Soda teaches (Fig. 1), wherein the glass material contains Si in the form of SiO2 at around 70 to 85 wt%, B in the form of B2O3 at around 10 to 25 wt%, K in the form of K2O at around 0.5 to 5 wt%, and Al in the form of Al2O3 at around 0 to 5 wt% (claim 6 is disclosed by the teaching “[t]he glass contains, by weight, about 0.5% or more and about 5.0% or less R.sub.2O, about 5.0% or less Al.sub.2O.sub.3, about 10.0% or more and about 25.0% or less B.sub.2O.sub.3, and about 70.0% or more and about 85.0% or less SiO.sub.2 with respect to the total weight of the glass” [0020]).  (Soda: Fig. 1, para. [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the glass material of Nakano to include the composition of the glass material of Soda, the motivation being to provide “a high flexural strength and a high relative permeability” [0013].  (Soda: Fig. 1, para. [0013]).  Therefore, the limitations of Claim 17 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 16, the combination of Nakano in view of Soda further teaches, wherein the magnetic material is a Ni-Zn-Cu ferrite material (Nakano: “Ni—Zn—Cu-based ferrite” [0039]).  (Nakano: Fig. 4, para. [0039]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano, as applied to claim 1, and further in view of Nakano (embodiment 2).
Regarding Claim 10, Nakano teaches outer electrodes disposed over five surfaces of the element assembly.  (Nakano: Figs. 1-4, para. [0022], [0024], [0034], [0050]).
Nakano does not explicitly teach, wherein 
the first connection conductor and the second connection conductor overlap the coil conductors in a plan view from the stacking direction and are located closer to the mounting surface than a center axis of the coil.
However, Nakano (embodiment 2) teaches (Fig. 5B), wherein 
the first connection conductor (43) and the second connection conductor (44) overlap the coil conductors in a plan view from the stacking direction and are located closer to the mounting surface than a center axis of the coil.  (Nakano: Fig. 5B, para. [0026], [0031], [0051], [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connection conductors of Nakano to include those of Nakano (embodiment 2), the motivation being to provide an electrical connection that could reduce the use of electrode material (Nakano: Fig. 5B, para. [0057]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
9/10/2022

/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837